EXHIBIT Vault Technology, Inc. Announces Expansion Into Audiovisual System Integration and Technology Solutions Tuesday September 9, 8:30 am ET FORT LAUDERDALE, FL(MARKET WIRE)Sep 9, 2008 Vault Technology, Inc. (OTC BB:VULT.OB - News) today announced its plans to focus resources on the audiovisual system integration and technology solutions market segments. As the company reported in its 8-K filing in April of this year, the purpose of the corporate name change was to make the company's name more generic to reflect the possibility of future business opportunities. After months of research, the company has decided to deploy additional resources into the acquisition of operating entities that deliver products and services related to audiovisual systems integration, home theater systems and digital media. "There is a growing need for communication and collaboration solutions in today's complex business environment," said Nick Arroyo, President and CEO of Vault Technology.
